Citation Nr: 0826885	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
skin condition.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
lumbar disc protrusion with discectomy.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  

In September 2007, the Board remanded the case for further 
development.

The veteran filed a substantive appeal in August 2005.  The 
veteran expressed disagreement with the refusal to reopen the 
veteran's claims of service connection for a lumbar disc 
protrusion with discectomy and a skin condition, and denial 
of the veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus in the RO's May 2005 
rating decision.  The Board construes this statement to be a 
valid and timely notice of disagreement (NOD).

Pursuant to 38 C.F.R. § 20.302 (1997), a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case (SOC) 
to the veteran, or within the remainder of the 1-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105 (b)(1), (d)(3) (West 2002).  Pertinent 
regulations, 38 C.F.R. § 20.305 (2007), also provide that a 
response postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event the postmark is not of record, the postmark date 
will be presumed to be five days prior to the date of receipt 
of the document by the VA.  In calculating the five-day 
period, Saturdays, Sundays, and legal holidays will be 
excluded.  

Here, the veteran was mailed a Supplemental Statement of the 
Case (SSOC) on January 23, 2008.  On March 27, 2008, the 
veteran's representative filed an Appeal Management Center 
Pre-Certification Review Form.  The Board construes this 
statement to be a valid substantive and timely appeal.  In 
applying the postmark rule in the instant case, five days 
prior to March 27, 2008, the date on which the RO received 
the veteran's substantive appeal, would have been March 22, 
2008, excluding Saturday and Sunday.  Therefore, the veteran 
has perfected a timely administrative appeal, with respect to 
the above issues; and, hence these issues are properly before 
the Board.  The fact that the veteran received an SSOC 
instead of an SOC amounts to no more than harmless error and 
results in no prejudice to the veteran given that the veteran 
perfected his appeal within sixty days of the date of mailing 
of the SSOC.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the 
veteran's claims for service connection for a lumbar disc 
protrusion with discectomy and skin condition; the veteran 
was notified in writing of the determination.

2.   No new and material evidence regarding the veteran's 
claim of service connection for a skin condition has been 
added to the record since August 2002 RO decision; the 
evidence of record is cumulative and redundant, and does not, 
when considered with previous evidence of record, relate to 
an unestablished fact (i.e., nexus to service) necessary to 
substantiate the veteran's claim, nor raises a reasonable 
possibility of substantiating the claim.

3.  The evidence received since the August 2002 denial for 
service connection for a lumbar disc protrusion with 
discectomy is not cumulative and redundant and contributes to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's lumbar disability. 

4.  The competent medical evidence of record on balance, does 
not establish a causal relationship between the lumbar disc 
protrusion with discectomy and service.

5.  There is no competent medical evidence of a causal 
relationship between the current bilateral hearing loss and 
service.

6.  There is no competent medical evidence of a causal 
relationship between the tinnitus and service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for a skin condition.  38 
U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), and 3.159 (2007).

2.  Subsequent to the final August 2002 rating decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a lumbar disc 
protrusion with discectomy.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), and 3.159 (2007).

3.  The veteran's lumbar disc protrusion with discectomy was 
not incurred in or aggravated by service; nor may be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303. 3.304. 3.307, 3.309, 
3.385 (2007).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see generally Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 
Vet. App. 273 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Here, the veteran received initial VCAA notice in January 
2005 and subsequent development notice in March 2005, which 
essentially satisfied the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Further, 
notice was sent in compliance with Dingess in a May 2006 
SSOC.  While these letters were issued subsequent to the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a May 2006 SSOC, consistent with the 
Mayfield line of decisions.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, private 
medical records, and statements from the veteran and his 
representative addressing the scope of his disabilities.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal. 

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in September 2004.  Therefore, the current version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

By a decision in August 2002, the RO denied the veteran's 
claim of service connection for a skin condition and a lumbar 
disc protrusion on the basis that the condition was not due 
to disease or injury that was incurred in or aggravated by 
service.  The veteran did not file an appeal of that decision 
following notification in August 2002.  Accordingly, the 
August 2002 rating decision is final under 38 U.S.C.A. § 
7105(c), and the all evidence received since that decision 
must be considered to determine whether new and material 
evidence has been submitted.
 
In September 2004, the veteran sought to reopen his claims of 
service connection for a skin condition and a lumbar disc 
protrusion.  As explained above, the present inquiry is 
whether any of the newly received evidence raises a 
reasonable possibility of substantiating the claims, namely, 
whether such evidence suggests that the veteran's 
disabilities were incurred in or aggravated in service. 
 
The evidence added to the record since the August 2002 rating 
decision consists of lay evidence, medical records from Dr. 
N. C., medical records from VA Medical Center, Detroit, 
Oakwood Heritage Hospital, Harper Grace Hospital, Henry Ford 
Medical Center, and social security records, which includes 
treatment records and office notes from Dr. R. H., Dr. M. B., 
Dr. R. E., and Dr. J. M., as well records from LMT 
Rehabilitation.  

While the above cited evidence may be considered "new" in 
that it was not of record at the time of the August 2002 
rating decision, it is not "material" with regard to the 
claim for a skin condition because it does not show that the 
veteran's skin condition was incurred in or aggravated in 
service.  In this regard, the Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Therefore, this 
evidence does not raise a reasonable possibility of 
substantiating the claim for service connection for a skin 
condition. 

With respect to the veteran's own statements on file in 
support of his claim regarding a skin condition, these are 
essentially reiterations of similar contentions raised in 
April 2001.  It is well-established that a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 
 
Consequently, because there is no competent medical evidence 
that the veteran's skin condition was incurred in or 
aggravated in service, the new evidence does not relate to an 
unestablished fact that was the basis for the prior denial.  
The evidence which has been presented since August 2002 does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Therefore, the Board finds 
that the veteran's attempt to reopen his claim of entitlement 
to service connection for a skin condition is unsuccessful.  
The recently submitted evidence not being both new and 
material, the claim of service connection for a skin 
condition is not reopened, and the benefit sought on appeal 
remains denied.

The situation with the lumbar disc protrusion, however, is 
different.  The private medical records reflect that the 
veteran first injured his back on-the-job in May 1989 while 
working at a paper company when he lifted a fallen roll of 
paper that weighed approximately 80 to 130 lbs.  That 
evidence is new, and does bear directly on the question of 
whether the veteran has a back condition related to active 
military service.  In the Board's opinion, this evidence 
provides a more complete picture of the veteran's disability 
and its origin, and, thus, is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As such, it is considered new and material and the claim is 
reopened.



III.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It 
is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a).



IV.  Lumbar Disc Protrusion

The veteran's service medical records reflect that the 
veteran was treated for lower back muscle strains and/or 
spasms in August 1985, July 1986, August 1987, and September 
1987.  The veteran worked as a carpenter for the Air Force.  
The veteran injured himself in August 1985 while excavating a 
ditch.  In 1986, the veteran reported that he felt something 
pop in his lower back when he fell while playing baseball.  
In September 1987, the veteran injured himself while lifting 
wood.  The veteran had a physical therapy consultation for 
back pain in September 1987.  The physician noted left 
sciatica at the L 5 spine muscle spasm.  The veteran 
responded well to conservative therapy.  
 
Subsequent to service, the veteran was seen at various 
private facilities for treatment for his chronic back pain, 
namely VA Medical Center, Detroit, Oakwood Heritage Hospital, 
Harper Grace Hospital, Henry Ford Medical Center, and LMT 
Rehabilitation Associates.  He was treated by Dr. R. H., Dr. 
M. B., Dr. R. E., F. L. and Dr. J. M.  The veteran 
consistently reported to the various physicians that he first 
injured his back in May 1989 while working for a paper 
company.  The veteran drove a clamp truck and moved rolls of 
paper weighing from 50 to 5,000 lbs.  He was also responsible 
for weighing and wrapping the paper before shipping.  It was 
also noted that the veteran experienced periodic 
exacerbations of his back pain in work hardening and 
following a motor vehicle accident in August 1993.  The 
veteran injured his back in another motor vehicle accident in 
January 1997.  The veteran hit some ice and then a pot hole 
and swerved into the median. 

In October 2003, the veteran, during a disability review, 
told Dr. F. L. that his back injury took place while he was 
in the Air Force.  He stated that he had several competitions 
for "Rapid Runway Repairs" carrying with a partner close to 
200 pounds of nets for repaving things; he had several lower 
back injuries at that time.  The Board notes that a back 
injury due to "Rapid Runway Repairs" is not documented in 
the service medial records.
 
The Board has reviewed all of the aforementioned medical 
evidence and finds that, while the veteran was treated for 
muscle strains and/or spasms of the lower back in service, 
the strains and/or spasms appear to be acute and transitory.  
There is simply no nexus between the veteran's in service, 
acute and transitory muscles spasms and/or strains and his 
current lumbar disc protrusion.  This is reflected in the 
majority of the private treatment records attributing the 
veteran initial back injury in May 1989 while working for a 
paper company.  
 
Currently, the evidence of record supporting the veteran's 
claim is his own lay opinion, including his statement to Dr. 
F. L.  The veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation. 
 
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 482 (1992) (a veteran is not competent to offer 
opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a lumbar disc 
protrusion with discectomy, and this claim must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 U.S.C.A. § 
5107(b). 

V.  Hearing Loss and Tinnitus

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

The record before the Board contains service medical records 
and post-service medical records.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  The veteran received several treatments 
for ear infections and left otitis media while in service.   
In a September 1986 emergency care and treatment record, the 
veteran was diagnosed with left ear otitis media with 
perforation of the tympanic membrane and left otitis externa.  
He received several treatments for ear infections and left 
otitis media from March 1986 to January 1988.  

On the authorized audiological evaluation conducted in July 
1984, which revealed normal hearing, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
0
5
0
5
5

An Assessment and Disposition Form dated in December 1986 
noted that the veteran complained about his hearing, but that 
the audiogram was normal.  An Audio Health History dated on 
December 8, 1986 reflects that the veteran reported "no" 
when asked "during the last year have you: had constant 
ringing or other unusual sounds in your ears?"  A February 
1987 record summarized the veteran's history of ear 
infections and noted that the veteran's audiogram was within 
normal limits on December 8, 1986.  The last health record 
dated January 22, 1988 noted no hearing loss or tinnitus.

Subsequent to service, private medical records from Harper-
Grace Hospital History and Physical form dated on January 9, 
1991 stated "no hearing deficit."  The veteran was examined 
by the VA in April 2005.  The veteran told the examiner that 
he began to have hearing loss after his first ear infection 
in 1986 to 1987.  On the authorized audiological evaluation 
conducted in April 2005, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
15
25
30
LEFT
15
20
15
25
30

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 24 decibels in the right ear and 23 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  Based on the examination 
findings and a review of the veteran's entire claims file, 
the examiner noted that the veteran's medical documentation 
revealed that the veteran had normal hearing (almost three 
years after discharge) as well as no reported ringing/unusual 
sounds in his ears during service.  The examiner concluded 
that hearing loss and tinnitus were not caused by, or the 
result of, military service.  

Treatment for hearing loss and tinnitus began approximately 
three years following separation from service.  Even if the 
veteran's recent statement in his claim-that the onset of 
hearing loss began in 1986 to 1987-could be read as claiming 
continuity of hearing loss symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter and the unfavorable April 2005 VA opinion.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

With regard to the hearing loss claim, the Court has 
consistently held that service connection may not be 
predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Here, the 
veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

With regard to the tinnitus claim, the Board notes that the 
Court has determined that a veteran is competent to present 
evidence of continuity of symptomatology. See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The medical 
evidence, however, is contrary to continuity of 
symptomatology.

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus, and these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a skin 
condition; the appeal is denied as to that issue.

New and material evidence having been received; the claim for 
service connection for a lumbar disc protrusion with 
discectomy is reopened.

Entitlement to service connection for a lumbar disc 
protrusion with discectomy is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


